Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 1 of 25 PageID 2331




                                UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION



    IN RE HEALTH INSURANCE INNOVATIONS
    SECURITIES LITIGATION                                             Case No. 8:17-cv-02186-TPB-SPF




    LEAD PLAINTIFF’S UNOPPOSED MOTION FOR (I) PRELIMINARY APPROVAL
    OF SETTLEMENT; (II) APPROVAL OF NOTICE TO THE CLASS; (III) SETTING
        DEADLINES FOR FINAL APPROVAL; AND MEMORANDUM OF LAW

             Pursuant to Federal Rule of Civil Procedure 23 (“Rule 23”), Lead Plaintiff Robert

    Rector respectfully files this motion with incorporated Memorandum of Law, seeking an order:

    (1) granting preliminary approval of the proposed settlement (the “Settlement”); (2)

    preliminarily certifying the proposed class for purpose of the Settlement pursuant to Rule 23(a)

    and 23(b)(3); (3) approving the form and manner of notice to the class; and (4) setting a date

    and time for the fairness hearing regarding the proposed Settlement and Plan of Allocation. 1

             The proposed Settlement with Defendants Health Insurance Innovations, Inc. (now

    known as Benefytt Technologies, Inc.) (hereinafter “HIIQ”) and Michael D. Hershberger

    (together, “Defendants”), provides a cash payment of two-million eight-hundred-thousand

    dollars ($2,800,000.00) (the “Settlement Amount”) pursuant to the terms set forth in the

    accompanying Stipulation of Settlement (the “Stipulation”). The Settling Parties reached this

    agreement after more than two and a half years of protracted litigation, including extensive


    1
             While mindful of this Court’s preference not to receive unsolicited proposed orders, the parties have
    moved for leave to file proposed orders here consistent with the requirements of Rule 23. See e.g. City of L.A. v.
    Bankrate, Inc., 2016 U.S. Dist. LEXIS 115071, at *15-36 (S.D. Fla. 2016); In Re Miva, No. 2:05-cv-00201-FtM-
    29DNF, ECF 238 (M.D. Fla. May 22, 2014). Examples of such orders are provided in Exhibits A & B to the
    Stipulation of Settlement (attached as Exhibit 1 to this Motion).
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 2 of 25 PageID 2332




    investigation, formal discovery and arm’s-length negotiations with the assistance of respected

    mediator, David Geronemus, Esq. (JAMS). The parties also engaged in two mediations with

    the Hon. Christopher P. Tuite, who can attest to Plaintiff’s vigorous prosecution of this matter

    on behalf of the settlement class. As demonstrated below, the proposed Settlement is an

    excellent result for the Class and is fair, reasonable and adequate under the governing standards

    in this Circuit, and merits preliminary approval.

    I.     HISTORY OF THE LITIGATION
           This lawsuit was first filed in this District on September 21, 2017. ECF 1. On February

    6, 2018, Robert Rector was appointed Lead Plaintiff in this consolidated matter. ECF 42. On

    March 23, 2018, Mr. Rector filed the Consolidated Complaint (“CC”). ECF 43. Defendants

    (together with former individual defendants Gavin T. Southwell and Michael W. Kosloske)

    filed a motion to dismiss on May 7, 2018. ECF 53. While the motion to dismiss was pending,

    the parties engaged in court-ordered mediation with the assistance of Judge Tuite on April 24,

    2019, and May 22, 2019, but were unable to reach a resolution at that time. See ECF 71 & 74.

           On June 28, 2019 Judge Elizabeth A. Kovachevich issued her 83-page order granting

    in part and denying in part Defendants’ Motion to Dismiss, including dismissing both former

    individual defendants. See ECF 76; In re Health Ins. Innovations, 2019 U.S. Dist. LEXIS

    141591 (M.D. Fla. 2019). In that order, the Court found that Defendants made no actionable

    statements prior to August 4, 2017, consequently limiting the putative class period from the

    originally-pled ten month period to a time frame of approximately forty days (August 4, 2017

    through September 11, 2017). Cf. Id. at *109 with ECF 43 at ¶ 1. Following that order, this

    matter was reassigned to this Court. ECF 79.




                                                   2
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 3 of 25 PageID 2333




           Defendants filed their Answer on August 12, 2019. ECF 81. On September 3, 2019,

    the parties exchanged initial disclosures and Defendants’ new counsel filed an Amended

    Answer. ECF 85. Defendants filed a Second Amended Answer on October 11, 2019. ECF 90.

    On January 17, 2020, Plaintiff filed a motion to compel compliance with his First Set of

    Requests for Production of Documents, which Defendants opposed. ECF 110 & 117.

    Magistrate Judge Flynn held a hearing on February 27, 2020 in which Defendants clarified

    before the Court that “all documents that relate to the Florida TPA licensing issue will be

    produced . . . ” Hrg. Tr. at 54:15-18. While Judge Flynn denied Plaintiff’s motion, he did so

    without prejudice. ECF 124.

           Plaintiff filed his class certification motion on November 15, 2019. ECF 104 & 105-

    1/5. Defendants filed their opposition on January 21, 2020. ECF 113 & 113-1/8. On January

    23, Lead Plaintiffs sought leave to file a reply brief, which Defendants opposed in part. ECF

    114 & 115. On January 24, the Court entered an order that “granted in part” Plaintiff’s motion,

    allowing him to file a ten-page reply. ECF 116. Plaintiff timely filed his reply. ECF 125. On

    March 12, 2020, Defendants filed motions (i) to strike a small portion of the reply brief and

    three of its supporting exhibits and (ii) for leave to file a sur-reply to address “a number of

    crucial points of law and fact” raised in the reply. ECF 127 & 128. Plaintiff opposed both

    motions. ECF 129 & 131. On March 26, the Court entered an order, striking sua sponte Lead

    Plaintiff’s reply in its entirety. ECF 134. Plaintiff filed a motion for reconsideration (ECF 143),

    which the Court denied (ECF 144).

           On March 24, 2020, the parties jointly filed a motion to stay class certification

    proceedings pending mediation. ECF 132. On April 3, 2020, the Court held a telephonic status



                                                    3
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 4 of 25 PageID 2334




    conference, where it granted the joint motion to stay class certification proceedings and ordered

    the parties to file a status report within 14 days of the mediation. ECF 140. The Parties engaged

    in a full day mediation on April 30, 2020. After eleven hours of negotiating, the parties reached

    an agreement in principle to settle the case for $2,800,000 in cash. The recovery for the

    settlement class represents a nearly 10% recovery for the class of the maximum damages

    attributable to the alleged fraud as calculated by Plaintiff’s expert economist. Had the Court

    adopted Defendants’ arguments at class certification regarding disaggregation, the $2.8 million

    recovery would represent a much larger percentage.

           Once the material terms of settlement had been agreed to by the parties, the parties

    notified the Court of their settlement on May 11, 2020. ECF 147. That same day, this Court

    dismissed the Action without prejudice, preserving the parties’ rights to move to reopen the

    Action within 60 days. A joint motion to re-open the case is being filed concurrently.

    II.    REASONS FOR SETTLEMENT
           Through in-depth investigation and extensive formal discovery, Plaintiff developed a

    detailed understanding of the strengths and weaknesses of the factual allegations, claims and

    the alleged damages suffered by the Class. Plaintiff has also had opportunity to assess the

    viability of Defendants’ arguments via their: (i) motion to dismiss; (ii) vigorous opposition to

    class certification; (iii) document and expert discovery; and (iv) detailed submissions to the

    mediator. The Stipulation provides a significant all-cash benefit for the Class, eliminating the

    risk that continued litigation may result in a smaller or no recovery at all.

           Defendants have denied and continue to deny each and all of Plaintiff’s allegations and

    claims, but nevertheless determined to fully and finally resolve this Litigation in the manner




                                                    4
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 5 of 25 PageID 2335




    and on the terms set forth in the Stipulation. For Defendants, resolution of the Litigation limits

    further expense and inconvenience with respect to the defense of the case. Defendants have

    also taken into account the uncertainty and risks inherent in any litigation and have concluded

    that it is desirable and beneficial to settle this Litigation as set forth in the Stipulation. Plaintiff

    and his Counsel respectfully submit that the proposed Settlement is within the range of possible

    approval to warrant this motion for preliminary approval.

    III.    TERMS OF THE SETTLEMENT
            The Settling Parties’ agreement resolves all claims in this Litigation as to all

    Defendants and provides a substantial Settlement Amount to the Class. Defendants will cause

    the Settlement Amount to be deposited into an interest-bearing escrow account (“Escrow

    Account”) twenty days after this Court grants preliminary approval. A Notice of Proposed

    Settlement of Class Action (“Notice”, Exhibit A-1 to the Stipulation) explains the Settlement’s

    terms, including that the Net Settlement Fund will be distributed to eligible Settlement Class

    Members who submit valid and timely Proof of Claim and Release forms (“Proof of Claim”,

    Exhibit A-3 to the Stipulation) pursuant to the proposed Plan of Allocation included in the

    Notice and subject to Court approval; there will be no reversion to Defendants once the

    Settlement becomes effective.

            The Notice informs Settlement Class Members of, inter alia, Lead Counsel’s

    application for attorneys’ fees and expenses, and the proposed Plan of Allocation for

    distributing the Net Settlement Fund. The Notice further details: (i) the procedures for

    objecting to the Settlement, the Plan of Allocation, or the request for attorneys’ fees and

    expenses; and (ii) the date, time, and location of the Final Approval Hearing. The Plan of




                                                       5
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 6 of 25 PageID 2336




    Allocation provides for distribution of the Settlement Fund (after deduction of Court-approved

    fees and expenses) to Settlement Class Members with losses on HIIQ securities acquired

    during the Class Period. The formula to apportion the Net Settlement Fund among Settlement

    Class Members is based on when they purchased, acquired, and/or sold their shares of common

    stock and/or options, as developed by Plaintiff’s damages consultant, Dr. Zachary Nye.

    Settlement Class Members’ recoveries are based upon their relative losses and Class Members

    will receive a pro rata distribution from the Net Settlement Fund, calculated in the same

    manner. See Guevoura Fund Ltd. v. Sillerman, 2019 U.S. Dist. LEXIS 218116, at *33

    (S.D.N.Y. 2019) (finding similar plan of allocation developed by Dr. Nye “fair and

    reasonable.”). Lead Counsel will seek fees not to exceed 33.3% of the Settlement Fund, plus

    reimbursement of out-of-pocket expenses not to exceed $315,000. 15 U.S.C. §78u-4(a)(6).

    IV.    THE SETTLEMENT MEETS THE STANDARDS FOR PRELIMINARY
           APPROVAL UNDER RULE 23(e)
           Under Rule 23(e), a court must review any “settlement, voluntary dismissal, or

    compromise” of the “claims, issues or defenses of a certified class.” Fed. R. Civ. P. 23(e). The

    decision of whether to approve a proposed settlement is within the discretion of the court but

    is “informed by the strong judicial policy favoring settlement as well as by the realization that

    compromise is the essence of settlement.” Nelson v. Mead Johnson & Johnson Co., 484 F.

    App'x 429, 434 (11th Cir. 2012); see also In re HealthSouth Corp. Sec. Litig., 572 F.3d 854,

    862 (11th Cir. 2009) (“Public policy strongly favors the pretrial settlement of class action

    lawsuits.”). This is especially true of securities fraud cases. Mashburn v. Nat’l Healthcare,

    Inc., 684 F. Supp. 660, 667 (M.D. Ala. 1988) (“Due to the notable unpredictability of result in

    complex securities litigation and the distinct possibility of litigation spanning up to a decade



                                                   6
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 7 of 25 PageID 2337




    or more, securities fraud class actions readily lend themselves to settlement.”).

            Review of a settlement in this Circuit is a two-step process. In the first step, “the court

    conducts a preliminary review to determine whether the proposed settlement is within the range

    of possible approval, or, in other words, whether there is probable cause to notify the class of

    the proposed settlement.” Fla. Educ. Ass’n v. State (“FEA”), 2019 U.S. Dist. LEXIS 229456,

    at *8-9 (N.D. Fla. 2019). In the second step, “the court conducts a fairness hearing at which all

    interested parties are afforded an opportunity to be heard” in order “to determine if the

    proposed settlement is fair, reasonable and adequate to those who are affected.” Id. at *9.

            “Preliminary approval is appropriate where the proposed settlement is the result of the

    parties’ good faith negotiations, there are no obvious deficiencies and the settlement falls

    within the range of reason.” Bankrate, 2016 U.S. Dist. LEXIS 115071, at *14. As discussed

    below, all of these factors are easily met here and Plaintiff respectfully requests that the Court

    grant his motion. See Smith v. Wm. Wrigley Jr. Co., 2010 U.S. Dist. LEXIS 67832, at *6 (S.D.

    Fla. 2010) (“Preliminary approval is not binding, and it is granted unless a proposed settlement

    is obviously deficient.”).

            A.      The Proposed Settlement is the Result of Good-Faith Negotiations Among
                    Experienced Counsel
            “In considering the settlement, the district court may rely upon the judgment of

    experienced counsel for the parties.” Nelson, 484 F. App’x at 434. “Absent fraud, collusion, or

    the like, the district court should be hesitant to substitute its own judgment for that of counsel.”

    Id. Lead Counsel and Liaison Counsel have decades of experience prosecuting securities class

    actions, as numerous courts around the country have recognized. See §V(C), infra; see also

    ECF 105-2 & 105-5. Further, Lead Counsel is well informed about the strengths and



                                                     7
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 8 of 25 PageID 2338




    weaknesses of the claims against the Defendants. Indeed, the Settlement was reached only after

    a thorough investigation of the facts and merits of the legal claims and defenses, which, inter

    alia, included: (i) an exhaustive factual investigation by Lead Counsel prior to filing the

    Complaint, including public records requests to insurance commissioners’ offices around the

    country; (ii) opposing Defendants’ motion to dismiss; (iii) intensive negotiations, including

    three full-day, mediation sessions; and (iv) propounding discovery requests and reviewing

    responses from Defendants and numerous third-parties, including analysts that covered the

    stock, regulatory agencies, and HIIQ’s regulatory counsel.

            The Settlement is the result of extensive, arms’ length negotiations conducted by

    experienced counsel for all parties, with the assistance of the independent mediators Mr.

    Geronemus and Judge Tuite. The Settling Parties each submitted written statements and

    exhibits to Mr. Geronemus briefing him on relevant facts and legal issues. A mediation took

    place by videoconference on April 30, 2020 with Mr. Geronemus, during which the Settling

    Parties discussed: (i) the alleged actionable statement described in the Complaint; (ii) market

    efficiency; (iii) loss causation; (iv) the amount of recoverable damages, if any, the

    methodology used to determine same, and the feasibility of disaggregating potentially

    confounding factors; and (v) how the Court might resolve Plaintiff’s motion for class

    certification.

            Mr. Geronemus’ and Judge Tuite’s assistance as mediators strongly supports a finding

    that negotiations were conducted at arm’s length and without collusion. Morgan v. Pub.

    Storage, 301 F. Supp. 3d 1237, 1247 (S.D. Fla. 2016) (“[T]he assistance of an experienced

    mediator in the settlement process confirms that the settlement is non-collusive.”); see also



                                                  8
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 9 of 25 PageID 2339




    Dickman v. Banner Life Ins. Co., 2019 U.S. Dist. LEXIS 214768, at *4 (D. Md. 2019)

    (preliminary approval granted, noting the involvement of “highly regarded mediator David

    Geronemus”); Jaffe v. Bank of Am., N.A., 2016 U.S. Dist. LEXIS 98177, at *30 (S.D.N.Y.

    2016) (preliminary approval granted, noting retention of “David Geronemus, an experienced,

    independent mediator.”). Thus, preliminary approval is justified.

           B.      The Proposed Settlement is Fair, Reasonable, And Adequate
           When determining whether to approve a class action settlement, courts in the Eleventh

    generally consider six factors:

           (1) the likelihood of success at trial; (2) the range of possible recovery; (3) the
           range of possible recovery at which a settlement is fair, adequate, and
           reasonable; (4) the anticipated complexity, expense, and duration of litigation;
           (5) the opposition to the settlement; and (6) the stage of proceedings at which
           the settlement was achieved.
    Faught v. Am. Home Shield Corp., 668 F.3d 1233, 1240 (11th Cir. 2011). Although a full

    analysis of these factors is unnecessary at the preliminary approval stage, a high-level review

    of them helps determine whether to grant preliminary approval. Pierre-Val v. Buccaneers, L.P.,

    2015 U.S. Dist. LEXIS 81518, at *3 (M.D. Fla. 2015) (“Preliminary approval of a settlement

    agreement requires only an initial evaluation of the fairness of the proposed settlement on the

    basis of the written submissions.”).

                   1.      Likelihood of Success/Risks of Litigation
           The Settlement adequately reflects the value of Plaintiff’s case. Counsel have expended

    substantial amounts of time and money researching the allegations against Defendants and

    prosecuting this case. While Plaintiff is confident regarding the ultimate outcome, he

    acknowledges the risks inherent in litigation, particularly so in a securities class action. See In

    re Netbank, Inc. Secs. Litig., 2011 U.S. Dist. LEXIS 162835, at *10 (N.D. Ga. 2011) (“As has


                                                    9
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 10 of 25 PageID 2340




     been noted by other courts, the complexity of securities class action litigation is notably

     difficult and notoriously uncertain.”). Here, Defendants aggressively argued, inter alia, that

     Plaintiff will not be able to demonstrate (i) loss causation under the high standard established

     in Meyer v. Greene, 710 F.3d 1189, 1193 (11th Cir. 2013); (ii) scienter; and/or (iii) the

     materiality or falsity of the allegedly misleading statement that remained at issue following the

     Court’s ruling on the motion to dismiss. See Thorpe v. Walter Inv. Mgmt. Corp., 2016 U.S.

     Dist. LEXIS 144133, at *8 (S.D. Fla. 2016) (“Proving scienter at trial would have required

     showing not just negligence but severe recklessness, posing additional substantial risk and

     uncertainty.”). This was especially true after the Court struck sua sponte all of Plaintiff’s class

     certification reply filings. ECF 134.

                    2.      The Range of Possible Recovery and the Point in the Ranges at
                            Which Settlement is Reasonable Support Settlement
            Although Plaintiffs and Defendants disagree as to the amount of maximum recoverable

     damages, the $2.8 million Settlement Fund is a substantial recovery regardless of which party’s

     damages metric is used. In determining where in the range of possible recovery a fair and

     adequate amount would lie, courts recognize that “(1) proof of damages in a securities fraud

     case is always difficult and requires expert testimony, and (2) the fact that a proposed

     settlement amounts to only a fraction of the potential recovery does not mean the settlement is

     unfair or inadequate.” Bankrate, 2016 U.S. Dist. LEXIS 115071, at *15 n.2.

            Dr. Nye has calculated the maximum damages attributable to the alleged fraud to be

     $28.5 million, meaning the settlement is approximately 10% of the case’s likely value.

     Defendants have denied and continue to deny that the Class suffered any damages and argued

     that damages associated with the alleged fraud cannot be disaggregated from other company-



                                                     10
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 11 of 25 PageID 2341




     specific information. ECF 113 at 18-20. At trial, recoverable damages could be significantly

     less if the Court were to credit these arguments. The range of possible recovery here is wide

     and uncertain, and therefore supports the Settlement. Considering the present time value of

     money and the risk that the Class would not succeed in proving liability or in establishing loss

     causation or damages in excess of the Settlement amount, this Settlement is well within the

     range of reasonableness. In re Enron Corp. Sec., 228 F.R.D. 541, 566 (S.D. Tex. 2005) (“The

     settlement at this point would save great expense and would give the Plaintiffs hard cash, a

     bird in the hand.”). Here, Plaintiff faces numerous legal and procedural hurdles that, if not met,

     could result in zero recovery for him and the Class. Carpenters Health & Welfare Fund v.

     Coca-Cola Co., 2008 U.S. Dist. LEXIS 121093, at *36 (N.D. Ga. 2008) (“[T]he range of

     possible recovery must be weighed against the risk of no recovery.”). Accordingly, the

     Settlement Amount is not just reasonable but exceptional.

                    3.      Complexity, Expense and Likely Duration of Litigation
            The complexity, expense, and likely duration of securities fraud actions like this one

     weigh heavily in favor of settlement. See e.g., Coca-Cola Co., 2008 U.S. Dist. LEXIS 121093,

     at *34 (“Securities litigation generally involves complex issues of fact and law and this case is

     no exception.”) id. at *33-34 (“The reaction of a jury to [] expert testimony [in securities cases]

     is highly unpredictable”). Litigation of this case would require addressing highly technical

     concepts such as market efficiency and price impact, in addition to complex legal issues like

     loss causation and scienter. Some of these issues were raised in the class certification

     pleadings, and would be further investigated at the hearing for class certification, at summary

     judgment, and again at trial, requiring both sides to continue to pay for expenses such as costly




                                                     11
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 12 of 25 PageID 2342




     expert testimony. Thorpe, 2016 U.S. Dist. LEXIS 144133, *10 (granting final approval and

     noting that “ongoing discovery and trial preparation would have substantially increased costs

     to the Class.”). This factor thus supports approval.

                    4.      Potential Opposition of the Class to the Settlement
            As the settlement (and notice of same) has not yet been approved by the Court and

     published for the class’ consideration, it is premature to evaluate their reaction at this stage. In

     re Warner Chilcott Ltd. Sec. Litig., 2008 U.S. Dist. LEXIS 99840, at *5 (S.D.N.Y. 2008)

     (“Since no notice has been sent, consideration of this factor is premature.”).

                    5.      The Stage of the Proceedings and Discovery Conducted
            As noted above, the Settling Parties conducted extensive investigation and discovery

     on Defendants and third parties. Depositions of Plaintiff and Defendants’ financial consultant

     have occurred. Additionally, Lead Plaintiff had noticed and was preparing to take the 30(b)(6)

     deposition of the Corporate Defendant at the time the case settled. Plaintiff had filed his motion

     for class certification, and Defendants had filed their opposition to it. The next step would have

     a been a lengthy hearing on class certification, which would have likely been followed by a

     23(f) petition by the losing party. The stage of this litigation weighs in favor of approving the

     settlement. Dukes v. Air Can., 2019 U.S. Dist. LEXIS 221914, at *6 (M.D. Fla. 2019) (adopted

     Sep. 26, 2019, 18-cv-2176, ECF 40, (Kovachevich, J.)) (recommending preliminary approval

     of litigation that “has been pending for more than a year and the parties have undergone

     discovery.”); id. (“The proposed settlement is occurring early enough in the litigation that

     significant litigation fees and costs will be avoided, but not so early that counsel lacked

     sufficient information to make an informed decision.”). Based on the above, Plaintiff has ample

     basis to weigh the potential merits and weaknesses of the Class’ claims and made well-


                                                     12
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 13 of 25 PageID 2343




     informed decisions in the settlement discussions; the positive result for the Class speaks for

     itself.

     V.        THE CERTIFICATION OF A PROVISIONAL SETTLMENT CLASS IS
               APPROPRIATE
               “A class may be certified solely for purposes of settlement if a settlement is reached

     before a litigated determination of the class certification issue.” Holman v. Student Loan

     Xpress, Inc., 2009 U.S. Dist. LEXIS 113491, at *4 (M.D. Fla. 2009) (Merryday, CJ.). Lead

     Plaintiff respectfully submits that Defendants stipulated to Class certification for settlement

     purposes only. Stipulation at ¶9.1. Plaintiff requests that the Court certify a Settlement Class

     using the definition agreed to in the Stipulation:

               “Settlement Class” means all Persons or entities who purchased or otherwise
               acquired HIIQ Class A Common Stock (trading symbol HIIQ) or exchange-
               traded Call Options on HIIQ Class A Common Stock, and all persons who sold
               (wrote) exchange-traded Put Options on HIIQ Class A Common Stock,
               between August 4, 2017 and September 11, 2017, inclusive. Excluded from the
               Settlement Class are Defendants, all current and former directors and officers
               of Health Insurance Innovations, Inc., each of their respective family members,
               and any affiliates controlled or owned by any of these excluded individuals
               and/or entities. Also excluded from the Settlement Class are those Persons who
               timely and validly request exclusion from the Settlement Class pursuant to the
               Notice sent to potential Settlement Class Members.
     Stipulation at ¶4. Class Certification for settlement purposes is appropriate because the four

     prerequisites of Fed. R. Civ. P 23(a) (numerosity, commonality, typicality, adequacy of

     representation) are met. See Amchem Prods. v. Windsor, 521 U.S. 591, 613 (1997). Also,

     common issues of law or fact predominate over individual issues, making the class action a

     superior vehicle to fairly and efficiently adjudicate the Settlement Class Members’ claims. See




                                                     13
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 14 of 25 PageID 2344




     Fed. R. Civ. P. 23(b)(3).2

              A.       The Requirements of Fed. R. Civ. P. 23(a) Are Satisfied
                       1.       Numerosity
              Rule 23(a) requires a plaintiff to show “the class is so numerous that joinder of all

     members is impracticable.” See Fed. R. Civ. P. 23(a)(1). Here, the difficulty or inconvenience

     of joining all members of the class makes class certification appropriate. Aranaz v. Catalyst

     Pharm. Partners Inc., 302 F.R.D. 657, 664 (S.D. Fla. 2014) (“Securities fraud actions

     predicated on public misrepresentations typically satisfy Rule 23(a)(1) where the securities

     were traded on a national public exchange, as the putative class members are likely to be

     numerous, geographically dispersed and difficult to identify.”). Here, HIIQ’s stock traded on

     the NASDAQ exchange at a weekly trading volume of over 2.9 million shares during the class

     period. ECF 105-3 at ¶24. The class consists of “hundreds if not thousands of persons.” CC at

     ¶143. Accordingly, the class is sufficiently numerous.

                       2.       Commonality
              Common questions of law and fact must exist amongst the Class. Fed. R. Civ. P.

     23(a)(2). The Eleventh Circuit has noted that the Rule 23(a)(2) commonality requirement is a

     “low hurdle,” which “can even be satisfied by a single common question.” Thorpe, 2016 U.S.

     Dist. LEXIS 33637, at *17. As even Defendants concede in their responses to Plaintiff’s

     Requests for Admissions, common questions of law and fact are present because the alleged

     fraud involves material misrepresentations and omissions made in a quarterly report filed with


     2
               The provisional approval process incorporates numerous safeguards against abuse. Class members will
     have the opportunity to comment upon any aspect of the Settlement at the fairness hearing. Moreover, the
     Settlement, the requested attorneys’ fees, and all requests for reimbursement of costs and expenses are subject
     to the approval of this Court. In the event that the Settlement is not approved, the parties shall revert to their
     litigation status as of April 30, 2020, and the provisional certification shall be rescinded. See Stipulation ¶8.7.



                                                             14
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 15 of 25 PageID 2345




     the SEC on Form 10-Q. See ECF 105-4 at 4-7; see also In re NetBank, Inc., 259 F.R.D. 656,

     664 (N.D. Ga. 2009) (“Generally, where plaintiffs allege that the action is a result of a unified

     scheme to defraud investors, the element of commonality is met.”).

             The proposed Class satisfies Rule 23(a)’s commonality requirement. Lead Plaintiff

     alleges Defendants made misleading statements to investors in their August 2017 10-Q. Their

     alleged material misrepresentations and omissions injured each Class member who acquired

     HIIQ securities during the Class Period. Common questions of law or fact include whether: (i)

     Defendants violated the Exchange Act; (ii) Defendants omitted and/or misrepresented material

     facts; (iii) Defendants knew or recklessly disregarded that their statements were false and

     misleading; (iv) the price of HIIQ securities was artificially inflated during the Class Period;

     as well as (v) the extent and appropriate measure of damage sustained by Class members. CC

     at ¶¶51-57. Such “allegations arising from a fraudulent scheme illustrate the kind of common

     questions of law and fact anticipated by the commonality requirement.” In re HealthSouth

     Corp. Sec. Litig., 257 F.R.D. 260, 274 (N.D. Ala. 2009).

                     3.      Typicality
             Rule 23(a) also requires that Plaintiffs show their claims or defenses “…are typical of

     the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “Class members’ claims need not

     be identical to satisfy the typicality requirement; rather, there need only exist a sufficient nexus

     . . . between the legal claims of the named class representatives and those of individual class

     members to warrant class certification.” Ault v. Walt Disney World Co., 692 F.3d 1212, 1216

     (11th Cir. 2012). “This nexus exists if the claims or defenses of the class and the class

     representative arise from the same event or pattern or practice and are based on the same legal




                                                     15
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 16 of 25 PageID 2346




     theory.” Id. Such is the case here. As discussed above, Plaintiff Robert Rector’s claims are

     typical of, if not identical to, the claims of the other class members. His claims (like those of

     the Class) involve HIIQ publicly traded securities, are based on the same facts and legal

     theories, and will be proven with the same evidence. Thorpe., 2016 U.S. Dist. LEXIS 33637,

     at *20 (typicality met in securities case where “[t]he alleged fraudulent statements comprise

     the wrongful acts which will serve as the same factual predicate for Plaintiffs and all members

     of the class and which will determine whether Defendants are liable under the same securities

     fraud theories.”). Therefore, the typicality requirement is met.

                     4.      Adequacy of Representation
             Under Rule 23(a)(4), “class counsel and the class representatives are adequate

     representatives of the class if (1) ‘plaintiffs’ counsel are qualified, experienced, and generally

     able to conduct the proposed litigation’ and (2) the plaintiffs lack ‘interests antagonistic to

     those of the rest of the class.’” Student Loan Xpress, Inc., 2009 U.S. Dist. LEXIS 113491, at

     *9 (quoting Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 726 (11th Cir. 1987)).

             Plaintiff satisfies both prongs of the test because his interests align with those of other

     Class members, having acquired HIIQ stock during the Class Period and sustained alleged

     damages as a result of the same alleged material misrepresentations and omissions as other

     Class members. Lead Plaintiff has taken an active role in the litigation on behalf of the absent

     Class Members by complying with discovery requests, sitting for deposition, and reviewing

     and approving the Complaint, class action filings and other key documents. See Rector Tr.,

     61:4-5; 136: 3-5; 49:6-18; 50:13-16, 52:6-8 (ECF 113-5). Further demonstrating his duties to

     the class, Plaintiff testified in his deposition that he understands that, as a class representative,




                                                      16
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 17 of 25 PageID 2347




     he must: (i) practice “due diligence”; (ii) be “the fiduciary of the class,” (69:8-15); (iii) “have

     their best interests at heart” (69:16-18); (iv) “work[] with [his] attorneys on the case” (70:23-

     71:1); and (v) evaluate settlement options with the class in mind (73:6:-10). This proposed

     Settlement represents that commitment. Lead Plaintiff’s adequacy is underscored by his

     retention of KSF, which is highly experienced in prosecuting securities class actions, and has

     vigorously litigated this Action. See ECF 105-2; see also Air Can., 2019 U.S. Dist. LEXIS

     221914, *11 (preliminary approval recommended where “Plaintiff and the Settlement Class

     seek redress of the same alleged wrong” and “Plaintiff’s counsel understands the claims in this

     case and possesses class action experience.”); § VI.C., infra.

            B.      The Requirements of Rule 23(b)(3) Are Satisfied
            Next, at least one of the three conditions imposed by Rule 23(b) must be satisfied.

     Plaintiff respectfully suggests that Rule 23(b)(3) is satisfied here, because: (1) “the questions

     of law or fact common to class members predominate over any questions affecting only

     individual members”; and (2) “a class action is superior to other available methods for fairly

     and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

                    1.      Common Questions Predominate
            Rule 23(b)(3) requires that “the questions of law or fact common to class members

     predominate over any questions affecting only individual members.” Predominance inquiries

     are based “on the legal or factual questions that qualify each class member’s case as a genuine

     controversy, questions that preexist any settlement.” Amchem, 521 U.S. at 623. Plaintiff




                                                     17
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 18 of 25 PageID 2348




     submits that no individual issues predominate in this case, especially in the settlement context. 3

     Further, “[p]redominance is a test readily met in certain cases alleging consumer or securities

     fraud [claims].” Id. at 625; see also Monroe Cty. Employees’ Ret. Sys. v. Southern Co., 332

     F.R.D. 370, 380 (N.D. Ga. 2019) (same).

              Common questions predominate here for the same reasons that Rule 23(a)’s

     commonality element is satisfied. “[S]ecurities fraud claims involve several common issues,

     including: whether Defendants made a misleading statement, whether that statement was

     material, whether Defendants made that statement with scienter and whether Defendants made

     that statement in connection with the purchase or sale of securities.” Bankrate, 2016 U.S. Dist.

     LEXIS 115071, at *9-10. Thus, “[w]hether common questions of law or fact predominate in

     such an action often turns on the element of reliance.” Erica P. John Fund, Inc. v. Halliburton

     Co., 131 S. Ct. 2179, 2181 (2011). Plaintiff and the Settlement Class are entitled to rely on the

     fraud-on-the market presumption of reliance. To invoke the presumption, a plaintiff must show

     that: “(1) the alleged misrepresentations were publicly known, (2) they were material, (3) the

     stock traded in an efficient market, and (4) the plaintiff traded the stock between when the

     misrepresentations were made and when the truth was revealed.” Halliburton Co. v. Erica P.

     John Fund, Inc., 573 U.S. 258, 277-78 (2014). As discussed in Plaintiff’s Motion for Class

     Certification, each of these elements is satisfied in this case. See ECF 104 & 105-3. After

     common questions of liability are resolved, all that remains is the clerical computation of

     alleged damages suffered by each Class Member. Thus, common questions predominate and


     3
                In Amchem, the Supreme Court also noted that because a settlement class action obviates a trial, the
     district judge deciding whether to certify a settlement class action “need not inquire whether the case, if tried,
     would present intractable management problems,” under Fed. R. Civ. P. 23(b)(3). 521 U.S. at 620.



                                                              18
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 19 of 25 PageID 2349




     certification is appropriate. Kirkpatrick, 827 F.2d at 725 (securities fraud complaint that

     “allege[d] a single conspiracy and fraudulent scheme against a large number of individuals”

     was “particularly appropriate for class action.”).

                    2.      A Class Action is Superior to Numerous Individual Actions
            Courts have long recognized that the class action is not only a superior method, but

     also may be the only feasible method to fairly and efficiently adjudicate a controversy

     involving a large number of purchasers of securities injured by securities law violations. See

     Kennedy v. Tallant, 710 F.2d 711, 718 (11th Cir. 1983) (“Separate actions by each of the class

     members would be repetitive, wasteful, and an extraordinary burden on the courts.”). Four

     factors guide the superiority determination; they are:

            (A) the class members’ interests in individually controlling the prosecution or
            defense of separate action; (B) the extent and nature of any litigation concerning
            the controversy already begun by or against class members; (C) the desirability
            or undesirability of concentrating the litigation of the claims in the particular
            forum; (D) the likely difficulties in managing a class action.
     Fed. R. Civ. P. 23(b)(3).

            Here, the utility of the class action method is substantial. Damaged members of the

     Class could number in the thousands—some not so severely they would litigate claims

     independently. Denying class certification for settlement purposes could potentially unleash

     hundreds of individual actions, while others would decline to pursue claims because it is not

     cost-effective. Furthermore, resolution of this Litigation as a Class Action provides benefits

     for HIIQ which could not otherwise obtain a Class-wide release and, therefore, would have

     little incentive to enter into the current Settlement. Certification for settlement purposes allows

     the Settlement to be administered in an organized and efficient manner. Therefore, resolution




                                                     19
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 20 of 25 PageID 2350




     of the Litigation as a Class Action is clearly superior to any other available method of

     resolution. See Air Can., 2019 U.S. Dist. LEXIS 221914, *12-13 (“The members of the

     Settlement Class suffered the same alleged injury and seek relief under the same legal theory;

     thus, as a practical matter, requiring multiple actions by each Settlement Class member would

     be financially burdensome and judicially inefficient.”). For the foregoing reasons, this

     Settlement Class meets the requirements of both Fed. R. Civ. P. 23(a) and 23(b) and the Court

     should certify the Class for Settlement Purposes.

            C.      KSF Should Be Appointed Class Counsel Under Rule 23(g)
            Fed. R. Civ. P. 23(g)(1)(A) states that “a court that certifies a class must appoint class

     counsel.” KSF satisfies the requirements of Fed. R. Civ. P. 23(g) and should be appointed as

     Class Counsel. See firm résumé at ECF 105-2. As discussed above, KSF has fairly and

     adequately represented the Class as Lead Counsel and will continue to do so. See also

     Dougherty v. Esperion Therapeutics, 2020 U.S. Dist. LEXIS 108072, at *14 (E.D. Mich. 2020 )

     (recommending appointment of          KSF as co-class counsel, noting “counsel’s diligent

     prosecution of this case to date”); In re Chi. Bridge & Iron Co. N.V. Sec. Litig., 2020 U.S. Dist.

     LEXIS 49786, at *34 (S.D.N.Y. 2020) (appointing KSF class counsel); In re Eletrobras Sec.

     Litig., No. 15-cv-5754-JGK, ECF 142 (S.D.N.Y. Dec. 12, 2018) (appointing KSF co-lead

     counsel of the Settlement Class).

     VI.    THE PROPOSED NOTICE TO THE CLASS SATISFIES RULE 23 AND DUE
            PROCESS REQUIREMENTS
            “Rule 23(e)(1)(B) requires the court to ‘direct notice in a reasonable manner to all class

     members who would be bound by a proposed settlement, voluntary dismissal, or

     compromise.’” Manual for Complex Litigation, Fourth § 21.312 (2004). In order to satisfy the



                                                    20
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 21 of 25 PageID 2351




     due process requirements, notice to Class members must be “reasonably calculated, under all

     the circumstances, to apprise interested parties of the pendency of the action and afford them

     an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Tr. Co., 339

     U.S. 306, 314 (1950). Rule 23 “require[s] that class members be given information reasonably

     necessary to make a decision whether to remain a class member and be bound by the final

     judgment or opt out of the action, though the notice need not include every material fact or be

     overly detailed.” Faught, 668 F.3d at 1239.

            A.      The Mechanics of the Proposed Notice Program
            Plaintiffs propose that notice be given in the forms attached to the Stipulation as

     Exhibits A-1 and A-2. The proposed form and method of notice to the Settlement Class

     describes in plain language the terms the operation of the Settlement, the considerations that

     caused Plaintiffs and Class Counsel to conclude the Settlement is fair and adequate, the

     maximum counsel fees and class representative compensation that may be sought, the

     procedure for objecting to the Settlement, and the date and place of the fairness hearing.

            The Claims Administrator, Epiq Class Action & Claims Solutions, Inc. (“Epiq”),

     anticipates making an initial mailing to the Settlement Class Members whose names appear in

     the depository’s transfer agent records and to brokers, banks, and other financial institutions

     that Epiq believes may hold HIIQ securities in street name for Settlement Class Members.

     Plaintiffs also propose publishing a summary notice, as attached to the Stipulation as Exhibit

     A-2 (“Summary Notice”), offering an abbreviated yet informative description of the Litigation

     and the proposed Settlement, and explaining how to obtain the more detailed Notice and Proof

     of Claim forms. The Notice and Proof of Claim forms will also be posted on a website hosted




                                                   21
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 22 of 25 PageID 2352




     by Epiq dedicated to the settlement administration of this litigation. The Summary Notice will

     be published once in Investor’s Business Weekly and once online over the PR Newswire.4

     Courts have consistently approved settlements that published notice using these publications. 5

             B.       The Scope of the Notice Program Is Adequate
             The proposed Notice would fairly inform Settlement Class Members of the Settlement

     and their options with respect thereto, fully satisfying due process requirements. Rather than

     apply rigid rules when measuring the adequacy of a class action settlement notice under either

     the Due Process Clause or the Federal Rules, the Court should consider the notice program’s

     reasonableness. Faught, 668 F.3d at 1239. Indeed, courts in the Eleventh Circuit have found

     similar notice programs adequate. In re Healthsouth Corp. Sec. Litig., 334 F. App’x 248, 250

     (11th Cir. 2009) (per curiam) (individual notice to all reasonably locatable class members,

     publication in newspapers); In re Rayonier Sec. Litig., 2017 U.S. Dist. LEXIS 167510, at *4

     (M.D. Fla. 2017) (individual notice to all reasonably locatable class members, publication in

     Investor’s Business Daily and over PR Newswire).

             C.       The Proposed Notice Satisfies Due Process, the PSLRA and Rule 23
             Notice to Settlement Class Members “need only be reasonably calculated, under all the

     circumstances, to apprise interested parties of the pendency of the action and afford them an

     opportunity to present their objections.” Lee v. Ocwen Loan Servicing, LLC, 2015 U.S. Dist.

     LEXIS 121998, at *12 (S.D. Fla. 2015). Specifically, with respect to cases filed under the



     4
              Investor’s Business Weekly (f.k.a Investor’s Business Daily) and PR Newswire are both widely
     circulated national business publications, as required by the PSLRA. 15 U.S.C. § 78u-4(a)(3)(A)(i).
     5
              See Lane v. Page, 250 F.R.D. 634, 646 (D.N.M. 2007) (publication in Investor’s Business Daily
     sufficient); Thomas v. NCO Fin. Sys., 2004 U.S. Dist. LEXIS 5405, at *14 (E.D. Pa. 2004) (publication notice
     using PR Newswire was “calculated to have a ubiquitous reach.”).



                                                          22
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 23 of 25 PageID 2353




     PSLRA, a notice must state:

              (i) “[t]he amount of the settlement proposed to be distributed to the parties to the
             action, determined in the aggregate and on an average per share basis”; (ii) “[i]f the
             parties do not agree on the average amount of damages per share that would be
             recoverable by plaintiffs if they prevailed at trial, a statement from each party
             concerning the issues on which the parties disagree”; (iii) “[i]f attorney’s fees or
             costs will be sought from the fund, a statement of who intends to apply for same
             and the amount that will be sought, including the amount of fees and costs on an
             average per share basis, as well as a brief explanation supporting the fees and costs
             sought”; (iv) “[c]ontact information for one or more of counsel for the plaintiffs
             who would be available to answer questions from class members”; (v) “[a] brief
             explanation as to the reason for settlement”; and (vi) “[o]ther information as
             required by the Court.”

     Waterford Twp. Police & Fire Ret. Sys. v. Smithtown Bancorp, Inc., 2015 U.S. Dist. LEXIS

     73276, at *24-25 (E.D.N.Y. 2015) (citing 15 U.S.C. §78u-4(a)(7(A)-(F)). The proposed Notice

     complies with the PSLRA’s requirements, straightforwardly advising Settlement Class

     Members of their right to exclude themselves from or object to any aspect of the Settlement

     and should be approved. See Notice, Exhibit A-1 to the Stipulation.

     VII.    PROPOSED TIMELINE OF EVENTS
             In conjunction with the Preliminarily Approval Order, Plaintiff respectfully requests

     the Court set deadlines for the following events, and propose the following schedule:

                           EVENT:                                 SCHEDULED DATE:
            Notice and the Proof of Claim form           20 calendar days after entry of Preliminary
            mailed to the Class (the “Notice Date”).     Approval Order.
            Summary Notice published in the              10 calendar days from Notice Date.
            national edition of Investor’s Business
            Daily and once over the national
            newswire service PR Newswire.
            Lead Counsel shall serve on Defendants’      7 calendar days          prior   to    Final
            Counsel and the Court proof by affidavit     Approval Hearing.
            or declaration of mailing and
            publication.



                                                    23
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 24 of 25 PageID 2354




                           EVENT:                                 SCHEDULED DATE:
           Deadline for Defendants to serve CAFA         Not later than 10 calendar days after
           Notice on State and Federal officials as      submission of the Stipulation to the Court.
           required by 28 U.S.C. Section 1715(b).
           Deadline for filing Proof of Claim forms.     120 calendar days after the Notice Date.

           Deadline for filing papers in support of 35 calendar days prior to Final Approval
           the Settlement, Plan of Allocation of Hearing.
           settlement proceeds, Lead Counsels’
           request for an award of attorneys’ fees and
           expenses, and Plaintiffs’ award of time
           and expenses;

           AND

           Deadline for Defendants to file proof by
           affidavit or declaration showing timely
           compliance with CAFA Notice.
           Deadline for objecting to Settlement,         21 calendar days prior to Final Approval
           Plan of Allocation of settlement proceeds     Hearing.
           or attorneys’ fees and expenses; and to
           file a Request for Exclusion from the
           class
           Deadline for filing reply papers supporting   7 calendar days         prior   to    Final
           Settlement, Plan of Allocation of             Approval Hearing.
           settlement proceeds, and request for award
           of attorneys’ fees and expenses.
           Final Approval Hearing                        At least 90 calendar days after entry of
                                                         Preliminary Approval Order and service of
                                                         CAFA notices.

     VIII. CONCLUSION
            Plaintiff therefore respectfully requests that the Court issue an order grating the relief

     prayed for herein.

                               LOCAL RULE 3.01 CERTIFICATION
            Defendants do not oppose this motion.

     Dated: June 22, 2020.                         Respectfully submitted,




                                                    24
Case 8:17-cv-02186-TPB-SPF Document 150 Filed 06/22/20 Page 25 of 25 PageID 2355




                                           KAHN SWICK & FOTI, LLP

                                           By: /s/ Ramzi Abadou
                                           Ramzi Abadou (admitted pro hac vice)
                                           (California Bar #222567)
                                           ramzi.abadou@ksfcounsel.com
                                           912 Cole Street, # 251
                                           San Francisco, CA 94117
                                           Telephone: 504-455-1400
                                           Facsimile: 504-455-1498

                                           KAHN SWICK & FOTI, LLC
                                           Alexander L. Burns (admitted pro hac vice)
                                           (Louisiana Bar #31076)
                                           alexander.burns@ksfcounsel.com
                                           Alayne K. Gobeille (admitted pro hac vice)
                                           (Louisiana Bar #33856)
                                           alayne.gobeille@ksfcounsel.com
                                           1100 Poydras Street, Suite 3200
                                           New Orleans, LA 70163
                                           Telephone: 504-455-1400
                                           Facsimile: 504-455-1498
                                           Counsel for Robert Rector and
                                           Lead Counsel for the Class

                                           GEORGE GESTEN MCDONALD, PLLC

                                           David J. George
                                           Florida Bar No.: 898570
                                           dgeorge@4-Justice.com
                                           9897 Lake Worth Road, Suite 302
                                           Lake Worth, FL 33467
                                           Telephone: (561) 232-6000
                                           Liaison Counsel for the Class



                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
     Monday, June 22, 2020 on all counsel of record by using the CM/ECF system.

                                           /s/ Ramzi Abadou
                                                  Attorney



                                            25
